Citation Nr: 0122091	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1980 to November 
1987.

The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in pertinent part denying service 
connection for a right knee disorder and a low back disorder.


REMAND

In service in April 1982 the veteran was seen at the general 
dispensary for complaints of pain in the low back.  She 
reported injuring the low back two days prior when lifting a 
box.  The examiner assessed "Phase II back."  The physician 
prescribed physical therapy at the veteran's own pace, 
aspirin, and moist heat.  The veteran was to return for 
follow-up in seven days, but there is no record of a follow-
up medical visit within the claims file.  

In February 1987 the veteran was treated, in pertinent part, 
for pain in the low back following an injury three weeks 
prior when she fell in a bathtub.  X-rays were within normal 
limits.  The examiner assessed low back pain, prescribed 
Motrin, and referred the veteran to the back clinic.  

One week later in February 1987 the veteran was again treated 
for residuals of injury to her back.  It was noted that the 
veteran had used Motrin for three weeks following the bathtub 
injury.  At the medical visit, she complained of low back 
pain, with pain upon prolonged sitting and standing.  She 
reported having no previous injuries.  On examination, gait 
was slow but within normal limits.  There was decreased 
lordosis and decreased lumbosacral range of motion, and 
backward extension produced pain.  Straight leg raising was 
negative.  There was mild tightness and tenderness in the 
lumbosacral area including both sacroiliac joints.  There was 
no spasm and no sacral notch tenderness.  The hip and 
sacroiliac were within normal limits.  The examiner assessed 
residual stiffness and pain from lumbosacral sprain.  
Medication and physical therapy were prescribed.  

In March 1987 the veteran was again treated for low back 
pain, which she reported was somewhat better, though she 
complained of continued left groin pain and low back pain 
with stiffness of the lumbar spine.  Active range of motion 
of the low back was decreased in flexion and somewhat 
uncomfortable in other directions.  There was tenderness to 
the lumbar spine.  The veteran was neurologically within 
normal limits.  There was no spasm or sacral notch 
tenderness.  The examiner assessed a progressing condition.  
A two-week aggressive exercise program was prescribed.  

Two weeks later in March 1987 the veteran was again seen for 
a slowly improving back condition with residual stiffness 
with flexion, some left groin pain, and difficulty moving 
after sitting for prolonged periods.  Objectively there 
remained some reduction in flexion.  Neurologically the 
veteran was within normal limits.  There was no muscle spasm, 
and gait was within normal limits.  The left sacroiliac area 
was tender.  The examiner assessed slow improvement.  

Upon service separation examination in September 1987, the 
veteran's spine and other musculoskeletal systems were normal 
with the exception of left trapezius tenderness upon neck 
range of motion.  However, the Board notes that the second 
page to this service separation examination is not contained 
within the claims folder.  Upon remand, an attempt should be 
made to obtain the second page of this examination report.  

Later in September 1987 the veteran was seen at a physical 
therapy clinic, in pertinent part, for difficulty with her 
right knee.  Objectively, there was soft tissue swelling 
around the right knee but no effusion or gross instability.  
Motrin was prescribed.  

In service in October 1987 the veteran was again seen at a 
physical therapy clinic, in pertinent part, for her right 
knee.  She complained of right knee pain for the prior four 
months with pain only upon stair climbing and knee bending.  
She reported that the knee were good for running.  She denied 
swelling of the knee.  The hamstrings were mildly tight, but 
there was no effusion, the ligaments were stable, and there 
was full active range of motion.  The examiner assessed mild 
retropatellar pain syndrome.  

In a service report of medical history in October 1987 the 
veteran reported, in pertinent part, painful knees when 
climbing stairs.  

The Board notes, parenthetically, that the veteran also had 
treatment in service for complaints referable to the left 
knee.  However, the veteran did not appeal the January 1998 
RO determination denying service connection for a left knee 
disorder.  Accordingly, no claim regarding a condition of the 
left knee is currently before the Board, and no condition of 
the left knee is further addressed herein. 

Post service in March 1994 and July 1994 the veteran received 
VA outpatient treatment for assessed lumbosacral pain with 
sciatica and radiating pain down the right side. 

A VA examination was conducted in September 1997.  The 
veteran reported that she was employed performing office 
work, and that she had lost five days of work in the past 
twelve months due to back pain.  She also reported that her 
right knee began hurting after running during fitness 
training in service, with the veteran having been given 
permission in service to wear sneakers and to perform light 
duty.  She reported that climbing stairs caused her right 
knee to hurt. She denied having surgery on the knee.  
Regarding her low back, she reported that she began having 
low back pain when she slipped and fell in a bathtub while 
stationed in Germany approximately twelve years ago.  She 
added that her back flared up constantly, and that she used 
Tylenol Extra Strength as needed.  She added that her main 
problem was muscle spasm in the right lumbar area, with 
occasional resulting lost time from work.  On examination, 
range of motion of the right knee was from zero degrees 
extension to 90 degrees flexion.  There was crepitus on 
motion of the right patella.  X-rays of the right knee showed 
minor osteophyte formation at the patella.  Range of motion 
of the lumbosacral spine was to 60 degrees forward flexion, 
20 degrees backward extension, 20 degrees left lateral 
flexion, 30 degrees right lateral flexion, 40 degrees 
rotation to the left, and 45 degrees rotation to the right.  
X-rays of the lumbosacral spine showed degenerative changes 
with questionable disc space narrowing at L5-S1.  The 
examiner diagnosed right knee pain, with degenerative joint 
disease shown on X-ray; and low back pain, with degenerative 
joint disease and possibly some degenerative disc disease 
shown on X-ray.  

In a January 1999 letter, D. A. Zuniga, M.D., a private 
physician, informed that he had first seen the veteran for 
low back pain and hip pain in September 1997.  The veteran 
had then reported to the Dr. Zuniga that she had an ongoing 
problem with the low back and hip area since an injury 
sustained in service.  Dr. Zuniga noted that the veteran's 
military records showed that she had fallen in January 1987 
when newly stationed in Germany.  The veteran had reported to 
Dr. Zuniga that she had undergone physical therapy for her 
back pain, but the pain had worsened in 1994 and continued to 
cause her problems since that time.  Dr. Zuniga noted that 
his examination of the veteran upon the initial visit in 
September 1997 suggested that the veteran suffered from 
muscular strain, with Dr. Zuniga accordingly prescribing 
conservative treatment including medication.  Dr. Zuniga 
added that he had seen the veteran for low back pain again in 
June 1998, August 1998, and January 1999.  The physician 
opined that based on the veteran's history as she had 
reported it during her first visit in September 1997, the 
veteran's low back pain appeared to be related to her injury 
in service in 1987.  

Also in the January 1999 letter, Dr. Zuniga added that he had 
also treated the veteran for right knee pain.  The physician 
noted that the veteran had reported having right knee pain 
since injuring the knee falling off a military truck in 1980. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

The VCAA requires that a VA examination be conducted and a 
medical opinion be obtained regarding the etiology of the 
veteran's right knee and low back disorders as related to 
service.  The Board notes that part of the September 1997 VA 
examination contains numbered single word responses, such as 
"4.  Normal" and "5.  None" with no corresponding 
questions contained within the examination report.  The 
examination report is thus incomplete, which is not 
acceptable because it precludes full comprehension of the 
examination by the adjudicator.  Re-examination is necessary 
in this case for both the appealed issues, for VA medical 
opinions as to the etiological relationship between the back 
and right knee disorders and her period of service.  The VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center and request that 
the second page (or a copy of the 
examination containing both pages) of the 
veteran's September 1987 service 
separation examination be provided for 
association with the claims folder.  
Otherwise, the RO should attempt to 
obtain a complete copy of this September 
1987 service separation examination from 
any other indicated sources.  A copy of 
this examination report should be 
requested from the veteran if it cannot 
be obtain from other sources.  Any copy 
received should be associated with the 
claims folder.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her back disorder 
and right knee disorder after service, 
and that she furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back and right knee disorders.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  As discussed 
in the body of this Remand, all 
statements within the examination report 
should be in full sentences, and must not 
be in the form of short answers to 
questions not presented on the 
examination report itself.  All clinical 
findings should be reported in detail and 
all pathology of the low back and right 
knee should be diagnosed.  At the 
conclusion of the examination the 
physician must provide an opinion in 
answer to the following questions:  a) Is 
it at least as likely as not that a 
chronic low back disorder and/or a 
chronic right knee disorder developed 
during service or is otherwise related to 
service.  (b) Is it at least as likely as 
not that degenerative arthritis of the 
low back and/or right knee was manifest 
within one year after the veteran's 
discharge from service.  Regarding the 
low back disorder, the examiner should 
address the opinion expressed by Dr. 
Zuniga in the January 1999 letter 
contained within the claims folder.

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed claims.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to procure clarifying 
data and to comply with Court precedent and with recently 
enacted legislation.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




